Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/13/2022.  Claims 1-12,15-18,20,22 are amended.  Claim 19 is cancelled and claims 23-37 are added.  Claims 1-18 and 20-37 are pending.
The previous 112 first and second and 101 rejections are withdrawn due to the amendment. However, the amendment introduces new 112 second paragraph issues.
Claim Rejections - 35 USC § 112
Claims 10, 16, 20, 22,23-27 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the recitation “ the liquid” is unclear because it’s not clear what liquid the claim is referring.  The claim has not set forth any liquid.  
Claim 16 is vague and indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “40-88.75%”, and the claim also recites “ preferably between 70 and 80%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Also, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is vague and indefinite.  The claim recites a method for improving one or more textural properties or parameters of cakes comprising adding a flour improver of claim 1.  However, there is no parameter defining the adding step.  It is unclear what the improver is adding to.  There is no recitation of steps of forming high ratio cakes.  The  wherein clause referring to comparison against “ chlorinated flour replacer” is unclear because there is nothing in the claim about “ chlorinated flour replacer”.
In claim 22, the term “ preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 is vague and indefinite; the claim recites “ which is wet milled rice flour” .  However, it is unclear what the phrase is referring to.  It is unclear if it’s relating to the flour improver or what?
Claim 24 has the same problem as claim 16 with respect to  the broad and narrower ranges and the use of “ preferably”.   
Claim 25 is vague and indefinite.  It is unclear what is intended and how the claim further limits claim 24 when the limitation of 10-25% non-wheat flour is already recited in claim 24.
Claims 26-27 have the same problem as claim 25.
Claim 37 has the same problem with respect to the broad and narrower ranges and the term “ preferably” as in claim 16.
The new rejection is necessitated by amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1-18, 20-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golaszewski ( 2007/0110870) in view of Wu ( 5882712).
For claim 1, Golaszewski discloses a dry mix comprising flour and protein.  A variety of different flour can be used including corn flour, wheat flour, rice flour, oat flour etc..  The relative proportion of the types of flours used can be varied as desired.  The flour can be used in the range of 10-60%.  The mix also includes ingredient such as nonfat dry milk solid in amount of up to about 4% , along with milk fraction such as whey or whey proteins.  For claims 2,23,28, the flour includes rice flour.  For claim 3, the protein includes whey protein.  For claims 5,24,25-26, 32,Golaszewski discloses dry mix comprising flour including wheat flour, rice flour, oat flour , corn flour or combination of any two or more of these.  The amount of flour ranges from about 10-60%.  Unchlorinated flours can be used.  The flour can be supplemented with protein.  Other flours conventionally used in the preparation of bakes good can be employed in full or partial substitution of the wheat flour.  The dry mix includes protein such as non-fat dry milk solid in amount of up to about 4%, along with whey or whey protein and protein supplement such as gluten.  For claim 6, the flour includes rice flour.  For claim 7, the protein includes whey protein and gluten. 
For claim 9, Golaszewski discloses the dry mix is used for baked goods such as cakes; thus, it is a cake mix.  For claims 10,29, Golaszewski discloses the dry mix is used to prepare product such as cakes.  The dry mix is mixed with liquid ingredients to form a batter.  The dry mix comprises unchlorinated wheat, non-wheat flour such as rice flour, corn flour, oat flour etc.., fat, eggs, sugar, leavening and water.  For claims 11,17, Golaszewski discloses the dry mix comprises fat and emulsifier in the range of 1-40%, sweetening agent in the range of 1-80% and leavening in range of 0-5% and the dry mix is mixed with liquid ingredients to form a batter.  Example 1 show 517 dry mix is mixed with 500 gr of liquid including 285 gram of water, 65 g of oil and 150 g of eggs.  The percent of egg is 14.7%, the percent of water is 28%.  For claims 12,17 example 1 shows that the mixes have a sugar/flour ration of .87, 1.28; example 2 shows ratio of .92,1.23 and example 3 shows .78 and 1.1. For claim 13, the dry mix that is used to make the batter also comprises additional ingredients such as flavors, , gums , coloring, hydrocolloid etc…  For claims 14, 18 Golaszewski discloses a cake is formed from the cake batter and the batter is baked.  The examples show a sugar/flour ratio within the range claimed; thus, it is obvious the cake is a high ratio cake/ For claims 15,16, Golaszewski discloses forming a dry mix comprising the ingredients as described above by mixing the ingredients to form a mixture. For claims 20-22, Golaszewski discloses a method of forming a cake comprising using dry mix to form a cake.  The dry mix comprises a combination of unchlorinated wheat flour and non-wheat flour and protein.  ( see paragraphs 0005, 0008,0018,0023,0028-0077,0085-0090 and the examples.
Golaszewski does not disclose the specific range of non-wheat flour and the inclusion of calcium ion in the amounts as in claim 1, the calcium ion as in claim 4, the amount of non-chlorinate wheat flour  and the range on non-wheat flour and the inclusion calcium ion as in claim 5, the calcium salt as in claim 8, the amount of improver and non-chlorinated wheat flour as in claim 11, the ratio of liquid to flour as in claim 10, the amounts as in claims 15,16, the ratio of liquid to flour as in claim 17 and the characteristics as in claims 20-22,34-37, the amounts as in claims 30,31 and the amount of calcium ion as in claim 33.
Wu discloses a chemical leavening composition useful for leavening a batter.  The leavening composition comprises  from about 20-50% calcium chloride.  Wu also discloses a batter comprising from about .04-2% leavening acid selected from calcium chloride.  Wu teaches that the use of calcium chloride provides for a cost reduction, better quality product , easier application and more uniform distribution.  ( see col. 3 lines 29-34,59-65,col. 4 lines 50-65)
Golaszewski does not disclose specifically flour improver and chlorinated flour replacer.  However, the difference is only in terminology as the claimed product is mixture of the ingredients disclosed in Golaszewski. It would have been obvious to one skilled in the art to use as leavening acid the calcium chloride taught in Wu to obtain the benefits disclosed in Wu.  It would have been obvious to follow the guideline of Wu for the amount.  Golaszewski discloses the inclusion of leavening system in the dry mix.  Golaszewski discloses the combination non-wheat flour and wheat flour and the relative proportions of the types of flour can varied as desired.  Thus, it would have been obvious to one skilled in the art to use varying proportion of non-wheat flour and wheat flour depending on the texture, taste, appearance, flavor, nutrition etc.. wanted in the product.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  For instance, if the total amount of amount is 60%, it would have been obvious to use 40% of wheat flour and 20% rice flour if one wants to partially replace the wheat flour with rice flour to reduce the gluten content of the product.  It would have been obvious to one skilled in the art to determine the proper ratio of liquid to flour depending the degree of fluidity desired in the batter.  Such parameter can readily be determined by one skilled in the art.  Golaszewski in view of Wu discloses a mixture comprising unchlorinated wheat flour, non-wheat flour and calcium salt which are the ingredients disclose in the instant specification to give enhanced textural properties.  Thus, it is obvious the properties are present in the Golaszewski in view of Wu product.  How the properties are measured does not determine the patentability of the product. 
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Golaszewski’s dry mix contains already all the ingredients for making final leavened baked products.  In contrast, the subject claims are directed to a flow improver which is added into the preparation of wheat flour-based high ratio cakes.  This argument is not persuasive because the difference between flour improver and dry mix are just in the terminology.  There is no parameters defining the two products.  The improver is a composition of ingredients and the dry mix of Golaszewski is a composition of ingredients.  Furthermore, the application also includes claims directed to cake mix which contains all the ingredients for making final leavened baked products.  Applicant further argues that Golaszewski dry mix can further include a leavening system; in contrast, the flour improver of the subject claims does not comprise basis component.   This argument is not persuasive because the comprising language of the claims does not exclude further components.  Furthermore, claims 9 and 11, recite leavening agent which would encompass basic component.  Applicant argues Golaszewski lists over ten leavening systems/components but does not disclose calcium chloride.  Thus, there would be no reasonable expectation of success of substituting one specific element of a leavening system to arrive at the subject claims directed to a flour improver.  This argument is not persuasive.  While Golaszewski does not disclose calcium chloride, Golaszewski discloses leavening acid.  The Wu patent is relied upon to show that calcium chloride function as a leavening acid and that its use provides for a cost reduction, better quality product, easier application and more uniform distribution.  Thus, one skilled in the art would have been motivated to substitute the leavening acid disclosed in Golaszewski with calcium chloride as an obvious matter of using an alternative ingredient to perform the same function and to obtain the benefits disclosed in Wu.  While applicant argues there would be no reasonable expectation of success, applicant does not give any analysis or evidence for why the substitution would not have expectation of success.  Golaszewski discloses the use of leavening acid and Wu teaches calcium chloride is used as leavening acid with added benefits.  The substitution would have been readily obvious and have expectation of success because calcium chloride is known to be used as leavening acid.  Applicant argue Wu teaches the use of leavening base.  The argument is not persuasive for the same reason as set forth for Golaszewski.  Furthermore, Wu is only relied upon for the teaching of calcium chloride as leavening acid.  Applicant states the present invention provides a flour improver that consists mainly consisting of three elements.  This statement is not consistent with the claims.  The claims do not recite the language “ consisting of”.  Applicant argues one skilled in the art would not be tempted to add to the dry mix of Golaszewsk an amount of calcium chloride because Golaszewski does not encounter leavening problems in their baked product.  There is no evidence to conclude that a problem  needed to be encountered to use an alternative ingredient.  One would have been  motivated to use calcium chloride to obtain the advantages taught in Wu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 9, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793